Exhibit 10.41(c)

CONTINUING GUARANTY

This CONTINUING GUARANTY, is effective as of December 21, 2005, was executed on
April 21, 2006, and is made by SPANSION INC., a Delaware corporation
(“Guarantor”), in favor of BANK OF AMERICA, N.A., as agent (“Agent”) for the
Lenders, in light of the following:

R E C I T A L S

WHEREAS, Spansion LLC, a Delaware limited liability company (“Borrower”), has
entered into that certain Credit Agreement, dated as of even date herewith (as
amended and modified, supplemented and restated, from time to time, the “Credit
Agreement”) with Agent and the financial institutions signatory thereto
(collectively, the “Lenders”);

WHEREAS, Guarantor was formed as part of the Approved Restructuring and, as of
the date of this Guaranty, owns or controls directly and indirectly 100% of the
membership interests in Borrower;

WHEREAS, after the completion of the Approved Restructuring, Guarantor will own
100% of the shares of Borrowers’ successor by merger and such successor by
merger will become Borrower by operation of law;

WHEREAS, as an Affiliate of Borrower, Guarantor, will derive substantial, direct
and indirect benefit from the transactions contemplated by the Credit Agreement;
and

WHEREAS, as a condition to Agent and the Lenders extending certain financial
accommodations to Borrower pursuant to the Credit Agreement, Agent and the
Lenders have required that Guarantor guarantee the Guaranteed Obligations (as
defined below).

FOR GOOD AND VALUABLE CONSIDERATION, Guarantor irrevocably and unconditionally
undertakes and agrees as follows:

A G R E E M E N T

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. All initially capitalized terms used but not defined in this
Guaranty shall have the meanings set forth in the Credit Agreement. In addition,
the following terms shall have the following meanings:

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. Sections
101 et seq.), as amended or supplemented from time to time, and any successor
statute, and any and all rules issued or promulgated in connection therewith.

“Borrower” has the meaning set forth in the recitals hereto, and includes all
successors-in-interest of such corporation by operation of law or otherwise,
including any “Trustee” (as defined in the Bankruptcy Code) or
debtor-in-possession, and any successor-in-interest arising out of any merger or
reorganization involving such corporation.



--------------------------------------------------------------------------------

“Credit Agreement” has the meaning set forth in the recitals hereto.

“Guaranteed Obligations” means all present and future loans, advances,
liabilities, obligations, covenants, duties, and Obligations owing by Borrower
to Agent and the Lenders, arising under or relating to the Credit Agreement or
any other Loan Document, whether or not evidenced by any note, or other
instrument or document, whether arising from an extension of credit, opening of
a letter of credit, reimbursement obligations relating to Letters of Credit,
acceptance, loan, guaranty, indemnification or otherwise, whether direct or
indirect (including, without limitation, those debts of Borrower arising under
or related to the Credit Agreement or any other Loan Document acquired by
assignment from others, and any participation by Agent or any Lender in
Borrower’s debts arising under or related to the Credit Agreement or any other
Loan Document), absolute or contingent, due or to become due, primary or
secondary, as principal or guarantor, and including, without limitation, all
interest (including interest that, but for the filing of a petition under the
Bankruptcy Code with respect to Borrower, would have accrued on any such
obligations, indebtedness, or liabilities), charges, reasonable expenses, fees,
attorneys’ and paralegals’ fees and disbursements (including the reasonable
estimate of the allocable cost of in-house counsel and staff), filing fees and
any other sums chargeable to Borrower under the Credit Agreement or under
another Loan Document, whether made, incurred, or created before or after any
entry of order for relief with respect to Borrower in a case under the
Bankruptcy Code and whether recovery is or hereafter becomes barred by any
statue of limitations or otherwise becomes unenforceable for any reason
whatsoever, including any act or failure to act by Agent or the Lenders.

“Guarantor” has the meaning set forth in the introduction hereto.

“Guaranty” means this Continuing Guaranty, any concurrent or subsequent exhibits
or schedules hereto, and any extensions, supplements, amendments, or
modifications to or in connection with this Continuing Guaranty, or to any such
schedules or exhibits.

“Lenders” has the meaning set forth in the introduction hereto.

1.2 Construction. Unless the context of this Guaranty clearly requires
otherwise: (a) references to the plural include the singular and references to
the singular include the plural; (b) references to any gender include the other
gender; (c) the terms “include” and “including” are not limiting; and (d) the
term “or” has the inclusive meaning represented by the phrase “and/or.” The
terms “hereof,” “herein,” “hereby,” and “hereunder,” and other similar terms in
this Guaranty, refer to this Guaranty as a whole and not to any particular
provision of this Guaranty. References in this Guaranty to any “determination,”
or any matter being “determined,” by Agent or the Lenders include good faith
estimates (in the case of quantitative determinations), and good faith beliefs
(in the case of qualitative determinations) by Agent or the Lenders and mean
that any such determination so made shall be conclusive absent manifest error.
Unless otherwise specified, section and subsection references are to this
Guaranty. Any reference to any statute, law, or regulation shall include all
amendments thereto and revisions

 

2



--------------------------------------------------------------------------------

thereof. Any reference herein to any of the Loan Documents includes any and all
alterations, amendments, extensions, modifications, renewals, or supplements
thereto or thereof, as applicable.

2. GUARANTY BY GUARANTOR.

2.1 Promise to Pay. Guarantor unconditionally and irrevocably guarantees to
Agent for the ratable benefit of the Lenders the payment of the Guaranteed
Obligations when and as the same shall become due and payable (whether at
stipulated date of maturity or any accelerated or earlier date). It is
Guarantor’s intent that this Guaranty is a guaranty of payment and not a
guaranty of collection. If Borrower fails to pay any Guaranteed Obligation on or
before the date when due (whether at the stipulated date of maturity or any
accelerated or earlier date), Guarantor shall unconditionally and immediately
make such payment upon written demand therefor by Agent.

2.2 Cumulative Obligations. The obligations of Guarantor hereunder are in
addition to any other obligations of Guarantor under any other guaranties of the
Guaranteed Obligations or other obligations of Borrower or any other Person at
any time given to Agent. This Guaranty shall not affect or invalidate any such
other guaranties.

2.3 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in full force and effect notwithstanding the fact that, at any particular time,
no Guaranteed Obligations may be outstanding. This Guaranty includes Guaranteed
Obligations arising under successive transactions continuing, compromising,
extending, increasing, modifying, releasing, or renewing the Guaranteed
Obligations, changing the interest rate, payment terms, or other terms and
conditions thereof, or creating new or additional Guaranteed Obligations after
prior Guaranteed Obligations have been satisfied in whole or in part.

2.4 Joint and Several Obligation; Independent Obligation. Each Guarantor is
directly, jointly and severally with each other and with all other guarantors of
the Guaranteed Obligations or any portion thereof, liable to Agent for the
ratable benefit of the Lenders. The obligations of each Guarantor hereunder are
direct and primary and are independent of the obligations of Borrower or any
other such Guarantor, and a separate action may be brought against each
Guarantor irrespective of whether an action is brought against Borrower or any
other such other Guarantor or whether Borrower or any such other Guarantor is
joined in such action. Each Guarantor’s liability hereunder shall not be
contingent upon the exercise or enforcement by Agent or any Lender of any
remedies it may have against Borrower or any other Guarantor or the enforcement
of any Lien or realization upon any security Agent or any Lender may at any time
possess. Any release which may be given by Agent or any Lender to Borrower or
any other guarantor shall not release any Guarantor. Each Guarantor acknowledges
that Agent and the Lenders shall have the right to seek recourse against each
Guarantor to the fullest extent provided for herein and no election by Agent or
any Lender to proceed in one form of action or proceeding, or against any party
or on any obligation, shall constitute a waiver of Agent or any Lender’s right
to proceed in any other form of action or proceeding or against other parties
unless the has expressly waived such right in writing.

 

3



--------------------------------------------------------------------------------

3. PAYMENTS.

3.1 Nature and Application of Payments. Guarantor shall make all payments
hereunder in immediately available lawful money of the United States, without
deduction or withholding (whether for taxes (whether income, excise, or
otherwise) or offset). Without regard to the form in which received, Agent may
apply any payment with respect to the Guaranteed Obligations or any other
amounts due hereunder in such order as is provided for in Section 3.8 of the
Credit Agreement, irrespective of any contrary instructions received from any
other Person.

3.2 Revival. In the event that, for any reason, all or any portion of any
payment to Agent is set aside or restored, including, but not limited to,
payments subject to a right of any Person whomsoever, including Borrower,
Borrower as debtor in possession, or any trustee (whether appointed under the
Bankruptcy Code or otherwise) of Borrower’s assets to invalidate or set aside
such payments, to seek to recoup the amount of such payments or any portion
thereof, or to declare same to be fraudulent or preferential, whether
voluntarily or involuntarily, and repaid by Agent for any reason after being
made by Guarantor, the amount so set aside shall be revived as a Guaranteed
Obligation and Guarantor shall be liable for the full amount Agent is required
to repay plus all costs and expenses (including attorneys’ fees, costs, and
expenses) incurred by them in connection therewith.

4. REPRESENTATIONS AND WARRANTIES OF GUARANTOR.

Guarantor represents and warrants as follows:

4.1 Corporate Existence and Power. Guarantor: (a) is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware; and (b) has the power and authority and all governmental licenses,
authorizations, consents, and approvals to execute, deliver, and perform
Guarantor’s obligations under this Guaranty.

4.2 Authorization; No Contravention; No Default. The execution, delivery, and
performance by Guarantor of this Guaranty has been duly authorized by all
necessary corporate action by Guarantor, and do not and will not: (a) contravene
the terms of Guarantor’s organization documents; (b) conflict with or result in
any breach or contravention of any material contractual obligation to which
Guarantor is a party or any order, injunction, writ, or decree of any
governmental authority to which Guarantor or Guarantor’s properties are subject;
or (c) violate any law, rule, or regulation of any governmental authority.

4.3 Binding Effect. This Guaranty constitutes the legal, valid, and binding
obligations of Guarantor, enforceable against Guarantor in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

4.4 Litigation. As of the date hereof, there are no actions, suits, proceedings,
claims, or disputes pending, or, to the best knowledge of Guarantor, threatened
or contemplated in writing, at law, in equity, in arbitration, or before any
governmental authority, against Guarantor or any of Guarantor’s properties which
purport to affect or pertain to this Guaranty and any of the other Loan
Documents, or any of the transactions contemplated hereby or thereby.

 

4



--------------------------------------------------------------------------------

4.5 No Action Required. No consent, license, permit, approval or authorization
of, exemption by, notice or report to, or registration, filing, or declaration
with any governmental authority or any other Person, is or will be required for:
(a) the execution, delivery, or performance by Guarantor of this Guaranty; or
(b) the exercise by Agent or any Lender of any of its rights and remedies
provided for herein or therein, in each case other than those which have been
duly obtained, made, or complied with, except where the failure to do so would
not reasonably be expected to have a Material Advance Effect.

4.6 Reliance by Guarantor; Financial Condition of Borrower. This Guaranty is not
made by Guarantor in reliance on any representation or warranty, express or
implied, by Agent or any Lender concerning the financial condition of Borrower,
the nature, value, or extent of any security for the Guaranteed Obligations, or
any other matter. Guarantor is presently informed of the financial condition of
Borrower and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Guaranteed Obligations.
Guarantor has read and reviewed each of the Loan Documents and understands the
terms and conditions thereof.

4.7 Accuracy and Completeness of Supplied Information; Full Disclosure. All
information herein is, and all written information hereafter supplied to Agent
and the Lenders by or on behalf of Guarantor in connection herewith will be,
when taken as a whole with all other written information furnished to Agent and
the Lenders by or on behalf of the Guarantor, the Borrower, and any other
obligors, if any, on any part of the Guaranteed Obligations, accurate and
complete in all material respects. None of the representations or warranties
made by Guarantor herein as of the date such representations and warranties are
made or deemed made, and none of the statements contained in each exhibit,
report, statement or certificate furnished by or on behalf of Guarantor in
writing in connection with any of the Loan Documents, when taken as a whole with
all other written information furnished to Agent and the Lenders by or on behalf
of the Guarantor, the Borrower, and any other obligors, if any, on any part of
the Guaranteed Obligations, contains any untrue statement of a material fact or
omits any material fact required to be stated therein or necessary to make the
statements made herein or therein, in light of the circumstances under which
they are made, not misleading as of the time when made or delivered.

4.8 Adequate Consideration. The consideration given or provided, or to be given
or provided, by Agent and the Lenders in connection with this Guaranty is
adequate and satisfactory in all respects, and represents reasonably equivalent
value, to support this Guaranty and Guarantor’s obligations hereunder.

5. ACKNOWLEDGMENTS AND AGREEMENTS OF GUARANTOR.

5.1 Modifications to Credit Documents and Guaranteed Obligations. Guarantor
acknowledges and agrees that, without notice to Guarantor and without affecting
or impairing the obligations of Guarantor hereunder, in accordance with the
terms of the Credit Agreement, may, by action or inaction, compromise or settle,
extend the period of duration or the time for the payment, or discharge the
performance of, or may refuse to, or otherwise not enforce, or may, by action or
inaction, release all or any one or more parties to, any one or more of the Loan
Documents or otherwise with respect to the Guaranteed Obligations or may grant
other indulgences to Borrower in respect thereof, or may amend or modify in any
manner and at

 

5



--------------------------------------------------------------------------------

any time (or from time to time) any one or more of the Loan Documents or
otherwise with respect to the Guaranteed Obligations, or may, by action or
inaction, release or substitute any guarantor, if any, of the Guaranteed
Obligations, or may enforce, exchange, release, or waive, by action or inaction,
any security for the Guaranteed Obligations or any guaranty of the Guaranteed
Obligations, or any portion thereof.

5.2 Agent as Guarantor’s Attorney-in-Fact. Guarantor irrevocably appoints the
Agent as Guarantor’s attorney-in-fact, with full authority in the place and
stead and name of Guarantor, from time to time at Agent’s discretion but only
following the occurrence and during the continuation of a default of any
provision hereunder, to take any action and to execute any instrument which
Agent may, in accordance with the provisions of this Guaranty, require as
necessary or advisable to accomplish the purposes of this Guaranty.

5.3 Subordination. Guarantor agrees that following the occurrence and during the
continuation of an Event of Default, any and all present and future indebtedness
of Borrower owing to Guarantor shall be postponed in favor of and subordinated
to the payment in full, in cash, of the Guaranteed Obligations. In this regard,
following the occurrence and during the continuation of an Event of Default, no
payment of any kind whatsoever shall be made with respect to such indebtedness
until the Guaranteed Obligations have been paid in full, and any payment
received by Guarantor in respect of such indebtedness shall be held by Guarantor
as trustee for Agent for the ratable benefit of the Lenders, and promptly paid
over to Agent for the ratable benefit of the Lenders on account of the
Guaranteed Obligations but without reducing or affecting in any manner the
liability of Guarantor under the other provisions of this Guaranty. Upon request
by Agent, any notes or other instruments now or hereafter evidencing such
indebtedness of Borrower to Guarantor, and any security therefor, shall be
marked with a legend that the same are subject to this Guaranty or shall be
delivered to Agent for safekeeping.

6. CERTAIN WAIVERS BY GUARANTOR.

GUARANTOR MAKES THE FOLLOWING WAIVERS WITH FULL KNOWLEDGE AND UNDERSTANDING THAT
WERE SUCH WAIVERS NOT MADE, GUARANTOR MIGHT BE ABLE TO AVOID OR LIMIT
GUARANTOR’S LIABILITY HEREUNDER EITHER IN WHOLE OR IN PART.

6.1 Notices. Guarantor absolutely, unconditionally, knowingly, and expressly
waives: (a) notice of the acceptance by Agent and the Lenders of this Guaranty;
(b) notice of any loans or other financial accommodations consisting of
Guaranteed Obligations; (c) notice of the amount of the Guaranteed Obligations,
subject, however, to Guarantor’s right to make inquiry, at any reasonable time,
of Agent and the Lenders to ascertain the amount of the Guaranteed Obligations
owing to Agent and the Lenders; (d) notice of any adverse change in the
financial condition of Borrower, of any change in value, or the release, of any
Collateral, or of any other fact that might increase Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instrument; (f) notice of any default; and (g) all other notices (except if
such notice is to be given to Guarantor under the express terms of this Guaranty
or any of the other Loan Documents to which Guarantor is a party, or the Credit
Agreement) and demands to which Guarantor might otherwise be entitled.

 

6



--------------------------------------------------------------------------------

6.2 Termination; Reinstatement. This Guaranty shall remain in full force and
effect until Agent is given written notice of Guarantor’s intention to
discontinue this Guaranty, notwithstanding any intermediate or temporary payment
or settlement of the whole or any part of the Guaranteed Obligations. No such
notice shall be effective unless received and acknowledged by an officer of
Agent at the address of Agent for notices set forth in Section 7.8. No such
notice shall affect any rights of the Lender hereunder, including without
limitation the rights set forth in Section 5 and Section 6, with respect to any
Guaranteed Obligations incurred or accrued prior to the receipt of such notice
or any Guaranteed Obligations incurred or accrued pursuant to any contract or
commitment in existence prior to such receipt, and all checks, drafts, notes,
instruments (negotiable or otherwise) and writings made by or for the account of
the Borrower and drawn on Agent or any of its agents purporting to be dated on
or before the date of receipt of such notice, although presented to and paid or
accepted by Agent after that date, shall form part of the Guaranteed
Obligations. This Guaranty shall continue to be effective or be reinstated if
any payments made or value received by Agent for the ratable benefit of the
Lenders with respect to any Guaranteed Obligation is rescinded as set forth in
Section 3.2.

6.3 Defenses of Borrower. Guarantor absolutely, unconditionally, knowingly, and
expressly waives any defense arising by reason of any disability or other
defense (other than the defense that the Guaranteed Obligations shall have been
fully and finally performed and paid) of Borrower or by reason of the cessation
from any cause whatsoever (including any act or failure to act by Borrower,
Agent or any Lender) of the liability of Borrower in respect thereof, including
any such defense or cessation of liability arising from or as a result of:
(a) any lack of power or authority of Borrower or any person acting or
purporting to act on Borrower’s behalf; or (b) any claim of fraudulent transfer
or preference.

6.4 Suretyship and Certain Other Rights and Defenses of Guarantor. Guarantor
absolutely, unconditionally, knowingly, and expressly waives:

(a) any right to assert against Agent or any Lender any defense (legal or
equitable), set-off, counterclaim, or claim which Guarantor may now or at any
time hereafter have against Borrower or any other Person liable to Agent or any
Lender;

(b) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of any of the Guaranteed Obligations or
any security therefor, or from any failure of Agent or any Lender to act in a
commercially reasonable manner;

(c) any defense arising by reason of or deriving from (i) any claim or defense
based upon an election of remedies by Agent or any Lender (including a
nonjudicial foreclosure sale of any real property collateral which destroys,
diminishes, or otherwise adversely affects Guarantor’s rights of subrogation,
reimbursement, indemnity, or contribution or other rights against Borrower or
any other Person), including any defense based upon an election of remedies by
Agent or any Lender under the provisions of Sections 580a, 580b, 580d, and 726
of the California Code of Civil Procedure or any similar law of California or
any other jurisdiction; or (ii) any election by Agent or any Lender under
Bankruptcy Code Section 1111(b) to limit the amount of or collateral securing
its claim against Borrower. Pursuant to California Civil Code Section 2856(b):

 

7



--------------------------------------------------------------------------------

“Guarantor waives all rights and defenses arising out of an election of remedies
by the creditor, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
Guarantor’s rights of subrogation and reimbursement against Borrower by the
operation of Section 580(d) of the California Code of Civil Procedure or
otherwise.

“Guarantor waives all rights and defenses that Guarantor may have because
Borrower’s Obligations are secured by real property. This means, among other
things:

“(1) Agent or any Lender may collect from Guarantor without first foreclosing on
any real or personal property collateral pledged by Borrower.

“(2) If Agent or any Lender forecloses on any real property collateral pledged
by Borrower:

(A) The amount of the Guaranteed Obligation may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price.

(B) Agent or any Lender may collect from Guarantor even if Agent or such Lender,
by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrower.

“This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower’s Obligations are secured by real property.
These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 590d, or 726 of the California Code of
Civil Procedure.”

In making these waivers, Guarantor specifically acknowledges that it understands
and is aware that, under Sections 580b and 580d of the California Code of Civil
Procedure, if Agent or the Lenders conducted a nonjudicial foreclosure sale of
real property collateral, absent these waivers: (A) Agent and the Lenders would
lose the right to pursue the Borrower for any deficiency that might remain
following such sale; (B) if Guarantor were to pay such deficiency following such
sale, Guarantor would be precluded from pursuing the Borrower for reimbursement;
and (C) as a result, Agent and the Lenders might be prevented from pursuing
Guarantor for such deficiency following such sale;

(d) the benefit of any statue of limitations affecting Guarantor’s liability
hereunder (or the enforcement thereof) and any act which shall defer or delay
the operation of any statute of limitations applicable to the Guaranteed
Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to Guarantor’s liability hereunder;

 

8



--------------------------------------------------------------------------------

(e) any defense based on any alteration, impairment, or release of the
Guaranteed Obligations or any security therefor, irrespective of whether
resulting from any act or failure to act by Agent or any Lender;

(f) any right to require Agent or any Lender: (i) to institute suit or otherwise
proceed against Borrower or any other Person; or (ii) to exhaust any rights and
remedies which the Lender may have against Borrower or any other Person; and

(g) any other defense (other than indefeasible payment in full) available to
Borrower or Guarantor under applicable law.

6.5 Marshaling. Guarantor absolutely, unconditionally, knowingly, and expressly
waives any rights it has to require Agent or any Lender to marshal, foreclose
upon, sell, or otherwise realize upon or collect or apply any particular part of
any other assets securing any of the Guaranteed Obligations (including any
rights arising by virtue of Sections 2899 and 3433 of the California Civil
Code).

6.6 Claims Against Borrower And Others. To the extent of any claim of preference
liability with respect to any Collateral upon which Agent or any Lender acquires
a Lien within a year preceding the filing of a petition in bankruptcy under the
Bankruptcy Code with respect to Borrower, Guarantor absolutely, unconditionally,
knowingly, and expressly waives; and in all other cases, until such time as the
Guaranteed Obligations have been fully, finally, and indefeasibly paid in full,
in cash, Guarantor postpones: (a) any right of subrogation, indemnity, or
contribution Guarantor has or may have as against Borrower or any other Person
with respect to any of the Guaranteed Obligations; (b) any right to proceed
against Borrower or any other Person, now or hereafter, for contribution,
indemnity, reimbursement, or any other suretyship rights and claims
(irrespective of whether direct or indirect, liquidated or contingent) with
respect to any of the Guaranteed Obligations; and (c) any right to proceed or to
seek recourse against or with respect to any assets of Borrower or any other
Person with respect to any of the Guaranteed Obligations. Guarantor specifically
acknowledges and agrees that, in light of the waivers contained in this
subsection, Guarantor shall not be a “creditor” (as that term is defined in the
Bankruptcy Code or otherwise) of Borrower or any other Person (whether for
purposes of application of Sections 547 or 550 of the Bankruptcy Code or
otherwise) with respect to any of the Guaranteed Obligations.

6.7 Certain Additional Statutory Rights. Without limiting the generality of any
other waiver or other provision set forth in this Guaranty, Guarantor
absolutely, unconditionally, knowingly, and expressly waives any and all
benefits or defenses, if any, arising directly or indirectly under any one or
more of Sections 2792, 2793, 2799, 2806, 2808, 2809, 2810, 2815, 2819, 2820,
2821, 2822, 2825, 2838, 2839, 2845, 2848, 2849, 2850 and 2855 of the California
Civil Code, Sections 580a, 580b, 580c, 580d, and 726 of the California Code of
Civil Procedure, and Sections 3116, 3118, 3119, 3419, and 3605 of the California
Uniform Commercial Code. Notwithstanding anything contained herein, such waivers
by Guarantor with respect to Sections 2847, 2848, and 2849 of the California
Civil Code shall only be effective until all obligations of Agent and the
Lenders to extend credit to Borrower have terminated and until all of the
Obligations under the Credit Agreement have been fully, finally and indefeasibly
paid.

 

9



--------------------------------------------------------------------------------

7. GENERAL PROVISIONS.

7.1 Cumulative Remedies. The enumeration herein of Agent and the Lenders ‘
rights and remedies is not intended to be exclusive, and such rights and
remedies are in addition to and not by way of limitation of any other rights or
remedies that Agent or any Lender may have under the Loan Documents, the
California Uniform Commercial Code or other applicable law. Agent and the
Lenders shall have the right, in their sole discretion, to determine which
rights and remedies are to be exercised by Agent or any Lender and in which
order. The exercise of one right or remedy shall not preclude the exercise of
any others, all of which shall be cumulative.

7.2 No Implied Waivers. No failure by Agent or any Lender to exercise any right,
remedy, or option under this Guaranty or any Loan Document, or delay by Agent or
any Lender in exercising the same, will operate as a waiver thereof. No waiver
by Agent or any Lender will be effective unless it is in writing, and then only
to the extent specifically stated. No waiver by Agent or any Lender on any
occasion shall affect or diminish Agent and the Lenders’ rights thereafter to
require strict performance by the Guarantor of any provision of this Guaranty.
Agent and the Lenders may proceed directly to collect the Guaranteed Obligations
without any prior recourse to any Collateral therefor. Agent and the Lenders’
rights under this Guaranty will be cumulative and not exclusive of any other
right or remedy which Agent and the Lenders may have.

7.3 Severability. The illegality or unenforceability of any provision of this
Guaranty or any Loan Document or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Guaranty or any instrument or agreement required
hereunder.

7.4 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) THIS GUARANTY SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO AND THERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS (AS
OPPOSED TO THE CONFLICT OF LAWS PROVISIONS PROVIDED THAT PERFECTION ISSUES WITH
RESPECT TO ARTICLE 9 OF THE UCC MAY GIVE EFFECT TO APPLICABLE CHOICE OR CONFLICT
OF LAW RULES SET FORTH IN ARTICLE 9 OF THE UCC) OF THE STATE OF CALIFORNIA;
PROVIDED THAT AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT
IN THE COURTS OF THE STATE OF CALIFORNIA OR OF THE UNITED STATES OF AMERICA FOR
THE CENTRAL DISTRICT OF THE STATE OF CALIFORNIA, AND BY EXECUTION AND DELIVERY
OF THIS AGREEMENT, THE GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE GUARANTOR
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM

 

10



--------------------------------------------------------------------------------

NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS GUARANTY OR ANY DOCUMENT
RELATED HERETO. NOTWITHSTANDING THE FOREGOING: (1) AGENT AND THE LENDERS SHALL
HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE GUARANTOR OR ITS
PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION AGENT AND THE LENDERS DEEM
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE GUARANTEED OBLIGATIONS AND
(2) GUARANTOR ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE
THOSE JURISDICTIONS.

(c) THE GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT
AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO The GUARANTOR AT ITS ADDRESS SET FORTH IN
SECTION 7.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE LEGAL PROCESS
BY ANY OTHER MANNER PERMITTED BY LAW.

(d) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, ANY
CONTROVERSY OR CLAIM BETWEEN OR AMONG THE GUARANTOR AND AGENT AND THE LENDERS,
ARISING OUT OF OR RELATING TO THIS GUARANTY INCLUDING ANY CLAIM BASED ON OR
ARISING FROM AN ALLEGED TORT, SHALL AT THE REQUEST OF EITHER PARTY BE DETERMINED
BY BINDING ARBITRATION. The arbitration shall be conducted in accordance with
the United States Arbitration Act (Title 9, U.S. Code), notwithstanding any
choice of law provision in this GUARANTY, and under the Commercial Rules of the
American Arbitration Association (“AAA”). The arbitrator(s) shall give effect to
statutes of limitation in determining any claim. Any controversy concerning
whether an issue is arbitrable shall be determined by the arbitrator(s).
Judgment upon the arbitration award may be entered in any court having
jurisdiction. The institution and maintenance of an action for judicial relief
or pursuant to a provisional or ancillary remedy shall not constitute a waiver
of the right of either party, including the plaintiff, to submit the controversy
or claim to arbitration if any other party contests such action for judicial
relief.

(e) Notwithstanding the provisions of (d) above, no controversy or claim shall
be submitted to arbitration without the consent of all parties if, at the time
of the proposed submission, such controversy or claim arises from or related to
an obligation which is secured by real property collateral (exclusive of real
estate space lease assignments). If all the parties do not consent to submission
of such a controversy or claim to arbitration, the controversy or claim shall be
determined as provided in Section 7.4(f).

(f) At the request of either party a controversy or claim which is not submitted
to arbitration as provided and limited in Section 7.4(d) and (e) shall be
determined by judicial reference. If such an election is made, the parties shall
designate to the court a referee or referees selected under the auspices of the
AAA in the same manner as arbitrators are selected in

 

11



--------------------------------------------------------------------------------

AAA-sponsored proceedings. The presiding referee of the panel, or the referee if
there is a single referee, shall be an active attorney or retired judge.
Judgment upon the award rendered by such referee or referees shall be entered in
the court in which such proceeding was commenced.

(g) No provision of Sections (d) through (g) shall limit the right of Agent or
any Lender to exercise self-help remedies such as setoff, foreclosure against or
sale of any real or personal property collateral or security, or obtaining
provisional or ancillary remedies from a court of competent jurisdiction before,
after, or during the pendency of any arbitration or other proceeding. The
exercise of a remedy does not waive the right of either party to resort to
arbitration or reference. At Agent or any Lender’s option, foreclosure under a
deed of trust or mortgage may be accomplished either by exercise of power of
sale under the deed of trust or mortgage or by judicial foreclosure.

7.5 WAIVER OF JURY TRIAL. SUBJECT TO THE PROVISIONS OF SECTION 7.4(d) AND TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE GUARANTOR IRREVOCABLY WAIVES ITS
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY LENDER-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. THE GUARANTOR AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL
BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
GUARANTOR FURTHER AGREES THAT ITS RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS GUARANTY OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY.

7.6 Survival of Representations and Warranties. All of Guarantor’s
representations, and warranties contained in this Guaranty shall survive the
execution, delivery and acceptance thereof by the parties, notwithstanding any
investigation by the Lender or any of their agents.

7.7 Fees and Expenses. Guarantor shall pay to Agent on demand all reasonable
costs and expenses (without duplication of costs and expenses paid by Borrower
or other obligor of the Guaranteed Obligations) that Agent pays or incurs in
connection with the negotiation, preparation, consummation, administration,
enforcement, and termination of this Guaranty and the other Loan Documents to
which Guarantor is a party, including, without limitation: (a) Agent’s
attorneys’ and paralegals’ fees and disbursements (including the reasonable
estimate of the allocable cost of in-house counsel and staff); (b) costs and
expense (including Agent’s attorneys’ and paralegals’ fees and disbursements
(including the reasonable estimate of the allocable cost of in-house counsel and
staff)) for any amendment, supplement, waiver, consent, or subsequent closing in
connection with this Guaranty and the transactions

 

12



--------------------------------------------------------------------------------

contemplated thereby; and (c) costs and expenses (including Agent’s attorneys’
and paralegals’ fees and disbursements (including the reasonable estimate of the
allocable cost of in-house counsel and staff)) paid or incurred to obtain
payment of the Guaranteed Obligations and otherwise enforce the provisions of
this Guaranty, or to defend any claims made or threatened against Agent arising
out of the transactions contemplated hereby (including without limitation,
preparations for the consultations concerning any such matters). The foregoing
shall not be construed to limit any other provisions of the Loan Documents
regarding costs and expenses to be paid by Guarantor.

7.8 Notices. Except as otherwise provided herein, all notices, demands, and
requests that either party is required or elects to give to the other shall be
in writing (including facsimile communication), shall be delivered personally
against receipt, transmitted by facsimile, sent by recognized overnight courier
service, or mailed by registered or certified mail, return receipt requested,
postage prepaid, and shall be addressed to the party to be notified as follows:

 

If to the Lender:    BANK OF AMERICA, N.A.    55 South Lake Avenue, Suite 900   
Pasadena, California 91101    Attention: Business Capital   
                 Account Executive    Facsimile: 626.397.1273 If to Guarantor:
   SPANSION INC.    One AMD Place    Sunnyvale, California 94088    Attention: 
General Counsel    Facsimile:  408.774.7002

or to such other address as each party may designate for itself by like notice.
Any such notice, demand, or request shall be deemed given when received if
personally delivered or sent by facsimile or overnight courier, or three
(3) days after being deposited in the United States mails, postage paid, if sent
by registered or certified mail.

7.9 Waiver of Notices. No notice to or demand on Guarantor which Agent may elect
to give shall entitle Guarantor to any or further notice or demand in the same,
similar or other circumstances.

7.10 Binding Effect; Assignment. This Guaranty shall be binding upon Guarantor’s
successors and assigns and shall inure to the benefit of the successors and
assigns of Agent; provided, however, Guarantor shall not assign this Guaranty or
delegate any of its duties hereunder without Agent’s prior written consent. Any
assignment without the consent of the Agent shall be absolutely void. In the
event of any assignment or other transfer of rights by the Agent, the rights and
benefits herein conferred upon the assignor/transferor shall automatically
extend to and be vested in such assignee or other transferee.

7.11 Ambiguities. To the extent permitted by applicable law, neither this
Guaranty nor any uncertainty or ambiguity herein shall be construed or resolved
using any

 

13



--------------------------------------------------------------------------------

presumption against either Guarantor or Agent, whether under any rule of
construction or otherwise. On the contrary, this Guaranty has been reviewed by
each of Guarantor, Agent and their respective counsel. To the extent permitted
by applicable law, in case of any ambiguity or uncertainty, this Guaranty shall
be construed and interpreted according to the ordinary meaning of the words used
to accomplish fairly the purposes and intentions of all parties hereto.

7.12 Modification. This Guaranty is intended by Guarantor and Agent to be the
final, complete, and exclusive expression of the agreement between them. This
Guaranty supersedes any and all prior oral or written agreements relating to the
subject matter hereof. No modification, rescission, waiver, release or amendment
of any provision of this Guaranty shall be made, except by a written agreement
signed by Guarantor and Agent.

7.13 Captions. The captions contained in this Guaranty are for convenience only,
are without substantive meaning and should not be construed to modify, enlarge
or restrict any provision.

[remainder of page left blank intentionally; signature to follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed by
Guarantor’s duly authorized officers on April 21, 2006.

 

Guarantor:

SPANSION INC.,

a Delaware corporation

By  

/s/ Dario Sacomani

Name:   Dario Sacomani Title:  

Executive Vice President and

Chief Financial Officer

NOTICE: THIS GUARANTY CONTAINS WAIVERS OF VARIOUS RIGHTS, BENEFITS, AND DEFENSES
WHICH THE PARTY EXECUTING THIS GUARANTY POSSESSES. THESE RIGHTS, BENEFITS, AND
DEFENSES, IF NOT SO WAIVED, MIGHT OTHERWISE ALLOW THE PARTY EXECUTING THIS
GUARANTY TO AVOID OR LIMIT SUCH PARTY’S LIABILITY UNDER THIS GUARANTY EITHER IN
WHOLE OR IN PART. THIS GUARANTY ALSO CONTAINS A WAIVER BY THE PARTY EXECUTING
THIS GUARANTY OF SUCH PARTY’S RIGHT TO TRIAL BY JURY.

S-1

Continuing Guaranty